Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      16-JUL-2021
                                                      01:05 PM
                                                      Dkt. 12 ODDP
                         SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

       SARA DRAWDY and OBO of MINOR CHILDREN, Petitioner,

                                vs.

              THE HONORABLE MAHILANI E. K. HIATT,
  Judge of Family Court of the Third Circuit, State of Hawai#i,
                        Respondent Judge,

                                and

                    JOSHUA BUNCH, Respondent.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                    (CASE NO. FC-DA 21-1-107K)

       ORDER DENYING PETITION FOR EXTRAORDINARY WRIT AND/OR
                         WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of the petition for extraordinary

writ and/or writ of mandamus, filed on June 22, 2021, the

documents submitted in support thereof, and the record, it

appears that petitioner fails to demonstrate that she has a clear

and indisputable right to the requested relief or that the

respondent judge has flagrantly and manifestly abused her

discretion in modifying the orders in the underlying proceeding

or in addressing the issue regarding the appointment of a
Guardian Ad Litem.    Additionally, the issue of the respondent

judge’s disqualification is pending in the family court.

Petitioner, therefore, is not entitled to the requested

extraordinary writ.    See Kema v. Gaddis, 91 Hawai#i 200, 204-05,

982 P.2d 334, 338-39 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action; such a writ is meant to restrain a

judge of an inferior court who has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           IT IS HEREBY ORDERED that the petition for

extraordinary writ and/or writ of mandamus is denied.

           DATED: Honolulu, Hawai#i, July 16, 2021.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Michael D. Wilson

                                /s/ Todd W. Eddins




                                  2